Citation Nr: 0029635
Decision Date: 11/09/00	Archive Date: 12/28/00

DOCKET NO. 97-10 217A              DATE NOV 09, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Montgomery, Alabama

THE ISSUE

Entitlement to an original disability rating in excess of 10
percent for residuals of fracture, right metacarpal bone.

REPRESENTATION

Appellant represented by: The American Legion

ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel

INTRODUCTION

The veteran served on active duty from February 1957 to September
1960.

This matter came before the Board of Veterans' Appeals (Board) on
appeal from a February 1997 rating decision of the Department of
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama,
which granted a claim by the veteran seeking entitlement to service
connection for residuals of fracture, right metacarpal bones,
assigning a noncompensable disability rating, effective from the
July 31, 1996 date of claim.

This case was remanded for additional development by the Board in
March 1999. In a rating action in June 1999, the RO awarded a 10
percent rating for fracture residuals, effective from the July 31,
1996, date of claim.

A claim placed in appellate status by disagreement with the
original or initial rating award, but not yet ultimately resolved,
the claim remains an "original- claim" and is not a new claim for
increase. Fenderson v. West, 12 Vet. App. 119 (1999). In such
cases, separate compensable evaluations must be assigned for
separate periods of time if such distinct periods are shown by the
competent evidence of record during the pendency of the appeal, a
practice known as "staged" ratings. Therefore, as shown on the
title page, the Board does not characterize the current issue as an
"increased rating."

The case was again remanded by the Board in March 2000. The
development requested on that remand has been completed and the
case has been returned to the Board for further appellate review at
this time.

2 -

FINDING OF FACT

The veteran's residuals of fracture of the right wrist include
subjective complaints of pain, weakness, instability, fatigability,
and lack of endurance; there is no evidence of ankylosis,
limitation of motion of the wrist to less than 15 degrees of
dorsiflexion or limitation of palmar flexion in line with the
forearm.

CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for
the veteran's service- connected right wrist disorder have not been
met. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R. 4.71a,
Diagnostic Codes 5003, 5215 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service medical records reflect no right wrist problems upon the
veteran's entry into service. In June 1958, the veteran fell and
hit his right hand and it became sore and swollen. A fracture of
the navicular bone was suspected and a cast was applied. A July
1958 x-ray revealed no definite navicular fracture, but a small
chip was noted off the hamate or 5th metacarpal. Treatment
continued into December 1958, when a cast was reapplied. The
veteran complained of a sore right hand in October 1959, but right
wrist x-ray was negative. An ace bandage was applied to the wrist.
Subsequent records were negative for any right hand/wrist
complaints or treatment and separation examination in September
1960 was negative as to any adverse findings with respect to the
right hand or wrist.

VA outpatient records for December 1993 show the veteran complained
of problems with his right hand and an assessment of right carpal
tunnel syndrome was

- 3 -

made. An x-ray study of the right hand at that time revealed an
abnormality of the first metacarpal suggesting an old fracture in
that area. Subsequently, the veteran underwent a right carpal
tunnel release.

The veteran filed his initial claim for service connection in July
1996. On VA examination in January 1997, a history of the service
fracture of the right hand was reported, but there were no findings
made with respect to any residuals. The rating action in February
1997 awarded service connection and assigned a noncompensable
evaluation. That same month, the veteran disagreed with the rating
assigned and the current appeal ensued.

The case was remanded by the Board in March 1999 and the veteran
was reexamined by the VA in June 1999. The examiner furnished a
history of the veteran's right wrist condition. He noted that the
veteran's wrist motion stopped when pain began. He noted some
evidence of painful motion, slight tenderness and some weakness.
However, there was no edema, effusion, instability, weakness,
redness, heat, abnormal movement or guarding of movement.
Dorsiflexion on the right was to 64 degrees, palmar flexion to 69
degrees, radial deviation to 17 degrees and ulnar deviation to 41
degrees. X-ray study was said to show degenerative arthritic
changes. The diagnosis was post surgical sequelae of metacarpal
fracture and carpal tunnel syndrome of the right wrist with loss of
function due to pain. The examiner also noted that the veteran
showed some weakness and pain on motion.

A rating action in June 1999 awarded a 10 percent rating under
Diagnostic Code 5215 effective from the date of the veteran's
initial claim in 1996. While not stated in the, rating, it appears
that the 10 percent rating assigned at that time was based on the
DeLuca criteria as the demonstrated limitation of motion did not
even approach the criteria for a 10 percent rating under Diagnostic
Code 5215 and the x-ray report did not specify the location of the
arthritic changes,

Following this Board's remand in March 2000, the veteran underwent
another VA examination in April 2000 by the examiner who conducted
the June 1999 examination. The veteran reported similar complaints
and the examiner reported

4 -

similar findings as those in June 1999. The veteran also reported
being on medication and being given a wrist brace to sleep in, but
that it was of no help. The veteran was said to have flare-ups with
overuse with an additional 5 percent functional impairment.
Dorsiflexion on the right was to 64 degrees, palmar flexion to 74
degrees, radial deviation to 18 degrees and ulnar deviation to 43
degrees. The examiner did note tenderness to palpation over the
dorsum of the right 5th metacarpal. A well-healed 4 centimeter scar
from carpal tunnel repair was noted on the flexor surface. Tinel's
sign was said to be moderately positive on the right. The examiner
also noted that the veteran's right forearm was not as well
developed as the left, although he is right handed. X-ray studies
were said to show a deformity of the first metacarpal and first
metacarpocarpal osteoarthritic changes. The diagnosis was
degenerative joint disease post fracture of the right wrist at the
5th metacarpal phalangeal joint with loss of function due to pain.
The examiner further remarked that the loss of function was
minimal. The examiner also opined that the post surgical residuals
of the right carpal tunnel syndrome and the residuals of fracture
on the right were indistinguishable.

Criteria

Disability evaluations are determined by the application of a
schedular rating, which is based on average impairment of earning
capacity. 38 U.S.C.A. 1155 (West 1991); 38 C.F.R. Part 4. (1999).
Separate diagnostic codes identify the various disabilities.

Full range of motion of the wrist is measured from 0 degrees to 70
degrees in dorsiflexion; from 0 degrees to 80 degrees in palmar
flexion; from 0 degrees to 45 degrees in ulnar deviation; and from
0 degrees to 20 degrees in radial deviation. 38 C.F.R. 4.71, Plate
I (1999).

The veteran's service-connected right wrist disability has been
evaluated under the provisions of Diagnostic Code 5215 of the VA's
Schedule for Rating Disabilities, (Rating Schedule). That
Diagnostic Code provides that limitation of motion of the wrist to
less than 15 degrees of dorsiflexion or limitation of palmar
flexion in line

- 5 -

with the forearm warrant a 10 percent evaluation. The 10 percent
rating is the highest rating under Diagnostic Code 5215. (1999).

Ratings higher than 10 percent are provided if there is
demonstrated ankylosis of the wrist under Diagnostic Code 5214.

The United States Court of Appeals for Veterans Claims (Court) has
held that functional loss, supported by adequate pathology and
evidenced by visible behavior of the veteran undertaking the
motion, is recognized as resulting in disability. See DeLuca v.
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 4.10, 4.40, 4.45.

Traumatic arthritis (Diagnostic Code 5010) is rated as degenerative
arthritis (hypertrophic or osteoarthritis) under Diagnostic Code
5003. Degenerative arthritis established by X-ray findings will be
rated on the basis of limitation of motion under the appropriate
diagnostic codes for the specific joint or joints involved. When
however, the limitation of motion of the specific joint or joints
involved is noncompensable under the appropriate diagnostic codes,
a rating of 10 percent is for application for each such major joint
or group of minor joints affected by limitation of motion, to be
combined, not added under diagnostic code 5003. Limitation of
motion must be objectively confirmed by findings such as swelling,
muscle spasm, or satisfactory evidence of painful motion. A 10
percent rating will be assigned if there is X-ray evidence of
involvement of two or more major joints or two or more minor joint
groups. In addition, if occasional incapacitating exacerbations are
also demonstrated, a 20 percent rating will be assigned. These
ratings will not be combined with ratings based on limitation of
motion. 38 C.F.R. 4.71a, Diagnostic Code 5003, including Note 1.

Analysis

The veteran's right wrist disorder is currently rated under
Diagnostic Code 5215 of the Rating Schedule and is rated based on
limitation of motion of the wrist. Initially, the Board finds that
rating the veteran's disability under this Diagnostic Code is
appropriate. In determining the proper rating for the veteran's
service-

- 6 -

connected disability, the Board must use the Diagnostic Code in the
Rating Schedule that most closely resembles the condition, both in
terms of the functions affected and anatomical localization, as
well as symptomatology.

The Board has considered the veteran's contentions in light of the
medical evidence of record. The evidence indicates that the veteran
has been granted a 10 percent rating under Diagnostic Code 5215
based on functional impairment as set out in DeLuca. He is shown to
experience functional limitation and has fatigability and weakness
as a residual of his in-service fracture.

There is no competent medical evidence of record showing that the
veteran has sufficient limitation of motion of the wrist as to even
meet the criteria as set out in Diagnostic Code 5215 for a 10
percent rating. There is also no showing of ankylosis of the wrist
on which ratings in excess of 10 percent could be granted under
Diagnostic Code 5214. The veteran was examined in June 1999 and
April 2000 and the reported limitation of wrist motion clearly does
not meet any of the foregoing criteria. Rather, the record reflects
that the compensable rating awarded to the veteran was based on
functional impairment under the DeLuca criteria. In this case, the
veteran's disability appears to be predominantly functional in
nature. While he has good motion, pain on motion has been
consistently noted in the medical evidence. The Board would also
note that the RO's original award of a compensable rating was made
prior to any definitive showing of the presence of any associated
degenerative arthritis.

We have considered the case of DeLuca, supra, wherein it was held
that ratings based upon limitation of motion do not subsume 38
C.F.R. 4.40 or 38 C.F.R. 4.45, and that the effects of pain and
other symptoms on use and flare-ups must be taken into account in
rating the disability. In this regard, the Board notes that the
veteran has already been given the benefit of the DeLuca criteria
in the initial rating of 10 percent and is currently receiving the
maximum schedular evaluation for a wrist disability that is not
ankylosed. Finally, it is noted that the rating under Diagnostic
Code 5215 is predicated upon loss of motion; therefore, a separate
rating for arthritis of the wrist may not be assigned. See
VAOPGCPREC 23-97.

- 7 -

After review of the regulations, the Board finds no Diagnostic Code
in the Rating Schedule that authorizes a disability rating in
excess of 10 percent for the veteran's right wrist disorder. While
Diagnostic Code 5214 allows for a higher disability evaluation, it
pertains to ankylosis of the wrist, which the veteran clearly does
not have. Similarly, while Diagnostic Code 5003 authorizes a 20
percent rating when 2 or more joints are affected, the veteran's
arthritis only involves 1 major joint, his right wrist.

The Board has also considered the examiner's comment with respect
to the veteran's right carpal tunnel symptoms being
indistinguishable from those of his service connected disability.
However, even if all of the veteran's symptomatology is attributed
to his service connected disability, the symptoms still do not meet
any of the applicable criteria for a rating higher than the 10
percent currently assigned. The evidence in regards to this issue
is not so evenly balanced so as to allow application of the benefit
of the doubt rule as required under the provisions of 38 U.S.C.A.
5107(b.)

Finally, in the Board's opinion, the degree of severity identified,
as of the July 1996, date of claim is essentially the same as that
shown on subsequent VA examinations. The veteran's complaints
during the period in question have also been essentially the same.
Thus, there is no showing of any increased symptomatology for any
part of the appeal period that would warrant staged ratings
pursuant to Fenderson.

(CONTINUED ON NEXT PAGE)

8 -

ORDER

Entitlement to an original disability rating in excess of 10
percent for residuals of fracture, right metacarpal bone is denied.

A. BRYANT 
Veterans Law Judge 
Board of Veterans' Appeals

9 -


